853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred RATLIFF, Plaintiff-Appellant,v.Otie JONES, Warden;  Steve Norris, Commissioner;  DennisWorley, Cpl.;  Jewel Norman;  Lucy Cox,Defendants-Appellees.
No. 88-5180.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY and MILBURN, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This plaintiff appeals the district court's judgment dismissing his action as being time-barred.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that plaintiff's suit was time-barred and properly dismissed.


3
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.